DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-3, 5-8, 11 and 13-14 are currently pending.  Claims 4, 9-10 and 12 have been cancelled.  


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The rejection of claims 1, 3, 5-8, 11, and 13-14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GB 2 217 598 A (Ciba Geigy) (11/1/1989)(2/20/2014 IDS) in view of Cumming et al. 6,153,220 (11/28/2000) and Engelmann et al. WO 2005/115352 (12/8/2005) is maintained.   
GB 2 217 598 (Ciba Geigy) discloses a pharmaceutical composition comprising diclofenac or a pharmaceutically acceptable salt thereof as an active ingredient and Eudragit E as (meth)acrylic polymer.  Eudragit E from Evonik has a molecular weight of 47,000 g/mol (See page 2, last paragraph- page 4, paragraph 1, page 6, paragraph 4- page 7, paragraph 1, Ex. 5, claims 1-12).  Eudragit E also has a ratio of butyl methacrylate: dimethylaminoethylmethacrylate: methyl methacrylate of 1:2:1 which falls within the ranges of the ratio in claim 6.  Thus, Ciba Geigy teaches a pharmaceutical composition comprising diclofenac as an active ingredient and a (meth)acrylic polymer having at least one tertiary 
The particles are between 1 and 100 micrometers as called for in claim 3. (See claim 3 and middle of page 3).  Ciba Geigy also discloses tablets of the granule composition as called for in claim 11.  (See Abstract).  The Eudragit is present in an amount of 2 % which falls within the amount called for in claim 1. (See Example 8).   Ciba Geigy teaches that its compositions have excellent palatability and are free of the irritating effects of the diclofenac active. (See Abstract).   
Additionally, it is noted that Diclofenac is a results-effective variable since Ciba Geigy teaches that diclofenac is an analgesic and it is effective to treat painful inflammatory conditions. (See page 1, second paragraph).  Thus it would be no more than routine experimentation to arrive at any claimed ratios.  The motivation for this routine experimentation is Ciba Geigy’s teaching that its compositions have excellent palatability and are free of the irritating effects of the diclofenac active, (See Abstract), and this is what will motivate a person of ordinary skill in the art to experiment.
Ciba Geigy does not teach wherein the diclofenac and methacrylic polymer are blended and does not teach disclose a ratio of methacrylate polymer to diclofenac.  These deficiencies are made up for with the teachings of Cumming et al. and Engelmann et al.
Cumming et al. (Cumming) discloses use of cationic copolymers synthesized from dimethylaminoethyl methacrylate and neutral methacrylic acid esters to form with the drug a taste 
Engelmann et al. (Engelmann) teaches a dry-coating process for producing coated pharmaceutical administration forms using solvent-free coating components which include (a) at least one coating polymer, and (b) at least one plasticiser which is liquid at the coating temperature, the two components (a) and (b) being separately applied. The coating polymer is selected from the group which includes cellulose derivatives, polyacrylates and polyvinyl derivatives, and the plasticiser is selected from the group which includes acetylated fatty acid glycerides, citrates, phthalates, sebacates, glycerine and glycerine derivatives, polyoxyethylene-polyoxypropylene copolymers, propylene glycols and castor oil.  (See Abstract).
In Table 2 of Example 1 Engelmann teaches the coating of 2000 g of diclofenac pellets with 400 -1000 g of a 1:1 mixture of ethyl acrylate : methyl methacrylate-trimethyl ammonioethyl methacrylate chloride polymer.  This results in 2000 g diclofenac to 200 g methyl methacrylate- trimethyl ammonioethyl methacrylate chloride which is a 10:1 ratio of diclofenac to a methacrylate polymer when 400 g is selected.  1:10 meth(acrylic polymer) to diclofenac falls within the 1:20 to 1:8 ratio range called for in instant claim 1 and also falls within the 1:20 to 1:10 ratio range called for in instant claim 14.  Engelmann teaches that this example produces pharmaceutical administration forms that exhibit excellent release of diclofenac. 
It would have been obvious for one of ordinary skill in the art making the Ciba Geigy composition to blend the diclofenac with Eudragit E as taught by Cumming in order to have good taste 
It would have been obvious for one of ordinary skill in the art making the Ciba Geigy composition to have a ratio of diclofenac to methacrylate polymer of 10:1 as taught in Engelmann in order to obtain an excellent release profile of diclofenac as taught by Engelmann.  


Response to Arguments
Applicants’ comments and arguments filed on March 3, 2022 have been fully considered and are found to be sufficiently persuasive. 
Applicants argue that combining the applied references would not lead a person of ordinary skill in the art to the claimed invention and there would be nothing motivating a skilled artisan to make the combination.  The Applicant agrees with the Office that Ciba Geigy does not teach wherein the diclofenac and methacrylic polymer are blended and does not teach disclose a ratio of methacrylate polymer to diclofenac.  However, Applicant asserts that reliance on Cumming to modify Ciba Geigy is misplaced because Cumming takes an approach that is fundamentally inconsistent with that of Ciba Geigy.  Cumming relates to taste-masked micromatrix powders in which the ratio of a cationic copolymer synthesized form dimethylaminoethyl methacrylate and neutral methacrylic acid esters compared to a drug having poor organoleptic properties is greater than 2 to 1.  
Cumming’s ratios differ enough from the claimed ratio between (meth)acrylic polymer and diclofenac that the skilled artisan would not turn to Cumming to reach the claimed invention.  
Applicants assert that it is important that while Ciba-Geigy relies on a coating of diclofenac or an appropriate salt thereof, Cumming discusses only forming a matrix.  The approaches are conceptually different and for the skilled person it is not possible to derive the amount of polymer needed for a taste-masking coating from the amount needed to form a taste-masked powder blend.  
Applicants assert that because the taste masking strategies of Ciba-Geigy and Cumming are fundamentally different, a skilled artisan would lack reasons to combine their teachings because the change the principle operation of the art being modified.   
Engelmann does not address taste masking and does not address forming a blend.  Specifically, Engelmann does not teach blending diclofenac with specific polymers and is instead concerned with coating.  

Applicants’ arguments have been carefully reviewed and are not found to be persuasive.  
Applicants’ argument that because the taste masking strategies of Ciba-Geigy and Cumming are fundamentally different, a skilled artisan would lack reasons to combine their teachings is not found to be persuasive for the simple reason that the taste masking strategies of Ciba-Geigy are fundamentally the same.  Both Ciba-Geigy and Cumming teach blending diclofenac with specific polymers to accomplish taste masking.  Therefore, the principle of operation of Ciba-Geigy, the taste masking of diclofenac through the blending of diclofenac with specific polymers, does not change.   
The approaches are conceptually the same and for the skilled person it is possible to derive the amount of polymer needed for a taste-masking coating from the amount needed to form a taste-masked powder blend.  This is well within the skill of the ordinarily skilled artisan who is a skilled formulator.  

“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 410, 82 USPQ2d at 1397.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 409, 82 USPQ2d at 1396.  
Applicants’ arguments are also unpersuasive for the reason that Applicants are not addressing or rebutting the motivations for combining the references that have been clearly set forth in the rejections.  
Cumming teachings blending diclofenac with the Eudragit and spray drying  and this is yet another similarity to Ciba Geigy.  Since Ciba Geigy recognizes the desire for taste masking, it would be obvious to utilize known methods to taste mask the drug.  
It should be emphasized that the motivation need not be the same as Applicants, as long as there is motivation and all the elements of the claims are taught, as they are in this instance. 
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).
Additionally, Applicants’ arguments also overlook that diclofenac is a results-effective variable since Ciba Geigy teaches that diclofenac is an analgesic and it is effective to treat painful inflammatory conditions. (See page 1, second paragraph).  The motivation for this routine experimentation is Hagemann’s teaching that its compositions have excellent palatability and are free of the irritating 

Conclusion
No claims are allowed.    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619